—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered January 23, 1996, convicting defendant, after a jury trial, of two counts of rape in the first degree and two counts of sodomy in the first degree, and sentencing him to four concurrent terms of 4 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
*260We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Tom, Lerner, Rubin and Saxe, JJ.